UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-6267


CHARLES ANTHONY AUSTIN,

                 Petitioner - Appellant,

          v.

FEDERAL BUREAU    OF   PRISONS;   M.   MITCHELL,   in   an   official
capacity,

                 Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Margaret B. Seymour, District
Judge. (6:09-cv-00485-MBS)


Submitted:   June 1, 2010                      Decided:      June 9, 2010


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Anthony Austin, Appellant Pro Se. Beth Drake, Assistant
United States Attorney, Columbia, South Carolina, for Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles   Anthony       Austin,      a   federal    prisoner,    appeals

the    district    court’s    order      denying     relief     on   his   28 U.S.C.

§ 2241 (2006) petition.           We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.            See Austin v. Fed. Bureau of Prisons,

No. 6:09-cv-00485-MBS (D.S.C. Jan. 27, 2010).                    We dispense with

oral    argument    because       the    facts   and    legal    contentions       are

adequately    presented      in    the    materials     before       the   court   and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                           2